In an action to foreclose a mortgage, plaintiff appeals from (1) a judgment of the Supreme Court, Kings County (Hughes, J.), entered November 26, 1980, which, inter alia, declared null and void a mortgage note and mortgage executed by the defendants Weinreich and plaintiff on March 3,1977, on the ground that the rate of interest was criminally usurious, and (2) an order of the same court, dated January 20,1981, which denied plaintiff’s motion pursuant to CPLR 4404 (subd [b]) to set aside the decision. Judgment and order affirmed, with one bill of costs to respondents Weinreich. No opinion. Damiani, J. P., Titone, Thompson and Bracken, JJ., concur.